DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 11, 12, and 17-19 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 8: Line 4 recites “an engine”, this limitation has already been introduced in claim 7.
	Regarding claim 11: Line 2 recites “an engine speed”, this limitation has already been introduced in claim 9.
	Regarding claim 12: Line 2 recites “an engine speed”, this limitation has already been introduced in claim 9.
	Regarding claim 17: Line 2 recites “the compressor drive frequency”, there is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 18: Line 2 recites “the compressor drive frequency”, there is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 19: Line 2 recites “the compressor drive frequency”, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemiya et al. (“Ikemiya”; US 2012/0167605).
Regarding claim 1: Ikemiya discloses a transport refrigeration (TRU) system (1, Fig. 3), comprising: 
an air management system (11); 
a compressor (12, Fig. 2); 
a generator (22, Fig. 3) which generates alternating current (AC) from operations of an engine (21, paragraph 0066) to power operations of the air management system and the compressor; and 
an AC inverter (24) operably interposed between the generator and the compressor to decouple a drive frequency of the compressor from a frequency of the generator (as this is the purpose of the inverter).
Regarding claim 2: Ikemiya discloses the compressor comprises a variable speed compressor (paragraph 0030, the frequency is variable).
Regarding claim 4: Ikemiya discloses the engine is run at a lowest possible engine speed for needed power and compressor speed is varied based on capacity demand (paragraph 0075, the fuel efficiency is optimized by setting the speed of rotation low).
Regarding claim 5: Ikemiya discloses the engine continues to run at the lowest possible engine speed as the capacity demand increases to match a torque demanded from the compressor (paragraph 0075, as the fuel efficiency is optimized the engine will inherently be kept at the lowest possible speed based on compressor demand, see optimization curves in Fig. 6).
Regarding claim 6: Ikemiya discloses engine speed increases as the engine approaches a maximum available power (inherent as engine speed must increase for power to increase).
Regarding claim 7: Ikemiya discloses a method of operating a transport refrigeration unit (TRU) system comprising an air management system (11), a compressor (12), a generator (22) which generates alternating current (AC) from operations of an engine to power operations of the air management system and the compressor (paragraph 0066) and an AC inverter (24)  operably interposed between the generator and the compressor, the method comprising: decoupling a drive frequency of the compressor from a frequency of the generator (as this is the purpose of the inverter).
Regarding claim 8: Ikemiya discloses the decoupling of the drive frequency of the compressor from the frequency of the generator comprises: 
operating the compressor at a variable speed to meet a demand (paragraph 0030); 
operating an engine at a lowest possible speed to provide power for the compressor (paragraph 0075, the fuel efficiency is optimized by setting the speed of rotation low); 
maintaining operations of the engine at the lowest possible speed as the demand increases (paragraph 0075, as the fuel efficiency is optimized the engine will inherently be kept at the lowest possible speed based on compressor demand, see optimization curves in Fig. 6); and 
increasing an engine speed of the engine as available power of the engine approaches a maximum (inherent as engine speed must increase for power to increase).
Regarding claim 9: Ikemiya discloses a method of operating a transport refrigeration unit (TRU) system in which a drive frequency of a compressor (12) is decoupled from a frequency of a generator (22, via inverter 24), the method comprising: 
operating the compressor at a variable speed to meet a demand (paragraph 0030); 
operating an engine at a lowest possible speed to provide power for the compressor (paragraph 0075, the fuel efficiency is optimized by setting the speed of rotation low); 
maintaining operations of the engine at the lowest possible speed as the demand increases (paragraph 0075, as the fuel efficiency is optimized the engine will inherently be kept at the lowest possible speed based on compressor demand, see optimization curves in Fig. 6); and 
increasing an engine speed of the engine as available power of the engine approaches a maximum (inherent as engine speed must increase for power to increase).
Regarding claim 10: Ikemiya discloses the operating of the engine comprises determining whether the engine is operating within a desired load range (paragraph 0074, such as 1500 rpm).
Regarding claim 11: Ikemiya discloses the operating of the engine further comprises maintaining an engine speed if the engine is operating within the desired load range (inherent as no control will be carried out if the system is performing correctly).
Regarding claim 12: Ikemiya discloses the operating of the engine further comprises increasing an engine speed if the engine is not operating within the desired load range and more engine power is required (inherent as more engine speed increases more power to the load).
Regarding claim 13: Ikemiya discloses the operating of the engine further comprises reducing engine power and decreasing engine speed if the engine is not operating within the desired load range and more engine power is not required (paragraph 0074, the speed is reduced from 1700 rpm to 1500 rpm).
Regarding claim 14: Ikemiya discloses the operating of the compressor comprises determining whether a TRU temperature error is greater than zero (paragraph 0073).
Regarding claim 15: Ikemiya discloses the operating of the compressor further comprises decreasing a compressor drive frequency if the TRU temperature error is not greater than zero and not equal to zero (inherent as decreasing the drive frequency will reduce cooling, correcting the temperature error).
Regarding claim 16: Ikemiya discloses the operating of the compressor further comprises decreasing a compressor drive frequency if the TRU temperature error is greater than zero and an engine load is greater than a maximum load range (paragraph 0078).
Regarding claim 17: Ikemiya discloses the operating of the compressor further comprises maintaining the compressor drive frequency if the TRU temperature error is not greater than zero and is equal to zero (inherent as no control is carried out when none is needed).
Regarding claim 18: Ikemiya discloses the operating of the compressor further comprises maintaining the compressor drive frequency if the TRU temperature error is greater than zero and if the engine load is not greater than a maximum load range, more engine power has been requested and engine power has not been increased  (inherent as if the engine power is not increased, the compressor drive frequency cannot be increased).
Regarding claim 19: Ikemiya discloses the operating of the compressor further comprises maintaining the compressor drive frequency if the TRU temperature error is greater than zero and if the engine load is not greater than a maximum load range, more engine power has been requested, engine power has been increased and the compressor is at a maximum drive frequency (inherent as the drive frequency cannot be increased if it is already at a maximum).
Regarding claim 20: Ikemiya discloses the operating of the compressor further comprises increasing a compressor drive frequency if the TRU temperature error is greater than zero and if the engine load is not greater than a maximum load range, more engine power has been requested, engine power has been increased and the compressor is not at a maximum drive frequency (inherent as increasing the engine power, see curves in Fig. 6, will increase cooling from the compressor, reducing the temperature error).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemiya, in view of Mijanovic et al. (“Mijanovic”; US 2011/0209490).
Regarding claim 3: Ikemiya discloses the air management system, but does not explicitly disclose parallel air management systems.
	However, Mijanovic discloses parallel air management systems (101, 102, Fig. 1).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the air management system of Ikemiya to have the parallel air management system of Mijanovic in order to allow for multiple cooling zones (paragraph 0019). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832